—Order, Supreme Court, Bronx County (Mitchell J. Danzinger, J.), entered April 27, 2012, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, and the motion denied.
Plaintiff alleges that while walking down the produce aisle in defendants’ supermarket, she slipped on a wet condition on the floor near the vegetable display, where an automatic sprinkler system was used to water the vegetables at regular intervals. The owner, who did not witness the accident, testified that a *482mat was always present in front of the display to catch the runoff and protect against injuries. However, plaintiff maintained that no mat was present where she fell. Accordingly, there is an issue of fact, and summary judgment should have been denied. Concur—Friedman, J.E, Richter, Feinman, Gische and Clark, JJ.